Citation Nr: 1111292	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-26 381	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1960 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen claims of entitlement to service connection for a back injury and a left knee condition.  In August 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.
 

FINDINGS OF FACT

1. By January 1988 rating decision, the RO denied service connection for a back injury and a left knee condition, essentially based on findings that although the Veteran complained of low back pain in service and had left knee complaints in service, there was no showing of any current low back or left knee disability.  The Veteran did not appeal the January 1988 RO determination, and it became final.

2. Evidence received subsequent to the final January 1988 RO rating decision was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate the claims for service connection for a low back disorder and a left knee disorder, and does raise a reasonable possibility of substantiating those claims.

3. With consideration of the doctrine of reasonable doubt, the Veteran's back and left knee problems have been medically related, by a VA physician, to his period of active military service.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted since the final January 1988 RO rating decision, and, thus, the claims for service connection for a low back disorder and for a left knee disorder are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

2. The Veteran's low back disorder and left knee disorder were incurred during his active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA provisions have since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  The Board has considered the VCAA provisions with regard to the matter on appeal but finds, given the favorable actions taken below, no further analysis of the development of this claim is necessary.

II. New and Material Evidence

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Amendments to §3.156, changing the standard for finding new and material evidence, are applicable in this case, because the appellant's claim to reopen was filed after August 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By January 1988 rating decision, the RO denied service connection for a back injury and a left knee condition, essentially based on findings that although the Veteran complained of low back pain in service and had left knee complaints in service, there was no showing of any current low back or left knee disability.  The evidence of record at the time of the January 1988 rating decision included service treatment records (STRs) and a VA examination report.  The Veteran was notified of the January 1988 rating decision, but he did not file a notice of disagreement with that decision.  Thus, the January 1988 RO rating decision became final.  It is the last final disallowance of the claim.

Evidence submitted subsequent to the RO's January 1988 rating decision includes VA treatment records, private treatment records, lay statements submitted on behalf of the Veteran, the Veteran's statements, and a VHA opinion.  Of note are the Veteran's new contentions that during service he was on "jump status" for 20 years and made in excess of 250 parachute jumps in service.  The Board concludes that the evidence submitted since January 1988 is new, in that it has not been previously considered and is not cumulative.  In addition, the VA and private medical records show he was treated for a low back disability and a left knee disability, which is material to the claims for service connection, and does relate to unestablished facts necessary to substantiate those claims.  Moreover, this new evidence raises a reasonable possibility of substantiating the claims, as it pertains to the significant questions of whether he has a low back disorder and a left knee disorder which may be related to service.  The Board concludes that new and material evidence has been submitted since the January 1988 RO rating decision, and the claims for service connection for slow back disorder and a left knee disorder are reopened.  

III. Service Connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Veteran contends his low back disorder and left knee disorder had an onset in service.  The record reflects that he served with Special Operations Command in an Airborne unit and had a large number of parachute jumps in service.  

STRs show that the Veteran was seen in 1979 and on other occasions for complaints of back pain, and was seen for numerous complaints of left knee pain during service.  X-rays from that time were negative.  

VA treatment records from January 1995 document a lumbar strain, with a diagnosis of degenerative joint disease of the lumbar spine in March 1995.  Subsequent private treatment records indicate a finding of possible irritation of the right L5 nerve root due to a small stenosis at L4-5 in October 2002.  Private treatment records also indicate a diagnosis of degenerative disc disease in 2002.  

Private treatment records from December 2003 show that the Veteran had a meniscal tear and a cyst mass, and underwent surgery to remove the cyst in 2004.  

On VA examination in September 2005, it was noted that the Veteran completed 250 parachute jumps.  The diagnoses included mild chondromalacia of the left knee and mild degenerative disk disease of the lumbar spine.  The examiner opined that neither condition had any clear sequence of relation to any traumatic injury in service and that each condition was less likely as not caused by or a result of the conditions of service.  

The Board sought an advisory medical opinion from the Veterans Health Administration (VHA), and in February 2011 received an orthopedic opinion in which the physician, noting that the Veteran's medical conditions could "certainly develop as a result of multiple minor traumatic events" which occurred in service and that he had complaints of knee and back pain in service, opined that both the Veteran's back and knee problems were "proximately due to his military service".

The Board notes that there are medical opinions both favorable and unfavorable as to a link between the Veteran's low back and left knee disorders and service.  Thus, the Board finds that the competent medical evidence is in relative equipoise as to whether the Veteran's low back and left knee disorders are related to service.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence is in relative equipoise, and therefore service connection for a low back disorder and for a left knee disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence has been submitted and the claims for entitlement to service connection for a low back disorder and a left knee disorder are reopened.

With application of the reasonable-doubt doctrine, the reopened claim for service connection for a low back disorder is granted.

With application of the reasonable-doubt doctrine, the reopened claim for service connection for a left knee disorder is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


